Citation Nr: 0401942	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  92-23 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's death was the result of his own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from May 1984 until his 
death in May 1990.  His widow has appealed the denial of her 
claim for Dependency and Indemnity Compensation (DIC) 
benefits.  Her appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In October 1996, the Court of Appeals for Veterans Claims 
(Court) vacated a December 1993 Board decision denying the 
appellant the benefit sought on appeal.  Pursuant to the 
Court's decision, the Board remanded the case in June 1997 to 
the RO for further development.  The requested actions were 
completed, and, in a January 2000 decision, the Board denied 
the appellant the benefit sought on appeal.

In an order, dated in July 2001, the Court vacated the 
Board's January 2000 decision and remanded the case to the 
Board for consideration of the matter in light of the 
enactment, in November 2000, of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Given the Court's July 2001 order to the Board, the case must 
be remanded for the RO to provide the appellant with notice 
of the provisions of the VCAA.  See Pelegrini v. Principi, No 
01-944, (U.S. Vet. App. January 13, 2004) (Steinberg, J., 
writing separately) (suggesting that a VA entity other than 
the Board must provide the notice required by VCAA on 
remand).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should notify the appellant 
and her representative of the enactment 
of the VCAA and its provisions.  
Specifically, the RO should inform her 
(1) of the information and evidence not 
of record that is necessary to 
substantiate her claim; (2) of the 
information and evidence that VA will 
seek to provide; and (3) of the 
information and evidence that the 
claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In addition, 
the RO should (4) request that the 
appellant provide any evidence in her 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  See Pelegrini, 
No. 01-944, slip op at 30.  The appellant 
should be given an appropriate time to 
reply.

2.  Thereafter, the RO should follow all 
appropriate procedures to include 
readjudication if required.  If the 
benefit sought on appeal remains denied, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




